73 N.J. 185 (1977)
373 A.2d 654
RONALD BEEK, PLAINTIFF-RESPONDENT,
v.
OHIO CASUALTY INSURANCE COMPANY, DEFENDANT-APPELLANT.
The Supreme Court of New Jersey.
Argued March 7, 1977.
Decided May 13, 1977.
*186 Mr. Thomas M. Guiney argued the cause for appellant (Messrs. DeYoe, Guiney and Raziano, attorneys).
Mr. Elwyn Saviet argued the cause for respondent (Messrs. Gelman and Gelman, attorneys).
PER CURIAM.
We affirm essentially for the reasons expressed by Judge Bischoff, 135 N.J. Super. 1 (App. Div. 1975). The principle expressed in Motor Club of America Ins. Co. v. Phillips, 66 N.J. 277 (1974) is equally applicable to the factual situation here. We see no reason to differentiate between the plaintiff's use of a non-owned or owned vehicle insofar as recovery is warranted under the uninsured motorist endorsement in a separate policy on another vehicle owned by the plaintiff.
*187 For affirmance  Chief Justice HUGHES, Justices MOUNTAIN, SULLIVAN, PASHMAN, CLIFFORD and SCHREIBER and Judge CONFORD  7.
For reversal  None.